Appeal from an order of the Supreme Court at Special Term, entered August 18, 1976 in Albany County, which granted plaintiffs’ motion for leave to serve an amended complaint. This matter was before the court on a prior appeal and the relevant facts are set forth in our decision thereon (46 AD2d 536). On further appeal to the Court of Appeals, our order dismissing the complaint and canceling a notice of pendency was modified to the extent that plaintiffs were granted the right to apply to Special Term for leave to serve an amended complaint upon a showing of the necessary evidentiary facts to sustain a cause of action (39 NY2d 727). Such an application was made and Special Term has granted leave to serve what plaintiffs have designated a "modified amended complaint.” Upon examination of that pleading and the supporting papers, we agree with the conclusions of Special Term and its order should he affirmed. Order affirmed, without costs. Sweeney, J. P., Kane, Mahoney, Main and Larkin, JJ., concur.